 


114 HR 2682 IH: Fighting for American Jobs Act of 2015
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2682 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2015 
Mr. Visclosky introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To prohibit business enterprises that lay off a greater percentage of their United States workers than workers in other countries from receiving any Federal assistance, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fighting for American Jobs Act of 2015. 2.General reporting requirements for receipt of Federal assistance by business enterprises (a)Initial requirementEach Federal department or agency that provides contracts, grants, loans, or loan guarantees to business enterprises after the date of the enactment of this Act shall require that, as condition of receipt of a contract, grant, loan, or loan guarantee, a business enterprise shall provide to the department or agency on an annual basis for the duration of the contract, grant, loan, or loan guarantee the following information:
(1)The number of individuals employed by the business enterprise in the United States. (2)The number of individuals employed by the business enterprise outside the United States.
(3)A description of the wages and benefits being provided to the employees of the business enterprise in the United States. (b)Subsequent requirementBeginning 1 year after the date on which a Federal department or agency provides a contract, grant, loan, or loan guarantee to a business enterprise after the date of the enactment of this Act, the department or agency shall require the business enterprise to provide to the department or agency on an annual basis for the duration of the contract, grant, loan, or loan guarantee a written certification that contains the following information:
(1)The percentage of the workforce of the business enterprise employed in the United States that has been laid off or induced to resign from the business enterprise during the preceding year. (2)The percentage of the total workforce of the business enterprise that has been laid off or induced to resign from the business enterprise during the preceding year.
3.Prohibition on Federal assistance to business enterprises that lay off a greater percentage of workers in the United States than in other countriesNotwithstanding any other provision of law, if, in a written certification provided to a Federal department or agency by a business enterprise under section 2(b), the percentage described in section 2(b)(1) is greater than the percentage described in section 2(b)(2), then the business enterprise shall be ineligible for further assistance from the department or agency, and shall be ineligible for assistance from any other Federal department or agency, unless and until the business enterprise provides to the department or agency involved a new written certification which provides that the percentage of the workforce of the business enterprise employed in the United States is equal to or greater than such percentage for the year preceding the year for which the written certification under section 2(b) was provided. 4.DefinitionsIn this Act:
(1)The term United States includes the several States, the District of Columbia, Puerto Rico, the Northern Mariana Islands, the Virgin Islands, Guam, American Samoa, and any other territory or possession of the United States. (2)The term business enterprise does not include a small business concern, as defined under the Small Business Act and regulations implementing that Act. 
 
